DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, the applicant does not have support for “the filler comprises 1.0 to 10.0 parts titanium dioxide”.  This implies that the filler can be 5% titanium dioxide and 95 % another filler.  Rather, the examiner suggests amending the claim to read “wherein the filler is titanium dioxide and is present in an amount of 0.1 to 10.0 per 100 parts of rubber” which is supported by the Table on pages 9 and 10 of the specification. 
Regarding claim 19, the applicant does not have support for “at elevated temperature and pressure”.  This implies that the crosslinking occurs at any elevated temperature or pressure.  The examiner suggests amending the claim to the pressures and temperatures in the specification on page 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 5, 16-17 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 5, and 21, the word “or” should be amended to “and”.  This is to match the phrase “selected from the group consisting of”.  Please refer to MPEP 2117, Section I. 
Claims 16-17 are rejected for being dependent on a previously rejected claim.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 5,395,879) in view of Spacht (US 3,305,522) and Wang (Fiber and Textile Waste Utilization, Waste Biomass Valor (2010) 1:135-143).
	Regarding claims 12-13, Murray teaches a composite material comprising textile debris (col. 4, lines 55-65) and a binder (Abstract).  Murray teaches that the composition contains:
A natural rubber latex which is made from 35 to 50% by weight of natural rubber and 40 to 60% by weight of water (claim 1)
0.01 to 0.4 % sulfur
0.02 to 0.75 % zinc oxide 
0.02 to 0.6 % pH adjustor such as potassium hydroxide
0.1 to 1.8 % stabilizer
It is noted that the zinc diethyldithiocarbamate is not mandatorily present.
Murray fails to teach a) the presence of an antioxidant and b) that the textile debris includes fabric scraps.
Regarding a) above, Spacht teaches a rubber composition (col. 1, lines 15-30) which incorporates an antioxidant in the amount from 0.5 to 2.0 phr (col. 4, lines 10-20).  The antioxidant is a phenol based composition (col. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the antioxidant of Spacht in the binder of Murray.  One would have been motivated to do so in order to receive the expected benefit of stabilizing the rubber composition (Spacht, col. 1).
Regarding b) above, Wang teaches that recycled fabric scraps can be used in similar products made from virgin materials (page 140, Products and Application).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the fiber material of Murray be the scrap and recycled material as taught by Wang.  One would have been motivated to do so in order to receive the expected benefit of conserving resources (Wang, page 135, Introduction).
Regarding claim 14, Murray teaches that the binder also contains a polymeric binder in an amount which overlaps the claimed amount (col. 5, lines 1-5).
 Allowable Subject Matter
Claims 1, 3-4, 6-8, 11 and 20 is allowed.  The prior art does not teach that the composition is a molded composite with the recited density.  Nor does it teach the size of the fabric scraps used in the composite.
Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Claim 12 now stands independent and the 112 rejection should be withdrawn.
Examiner’s response:  The 112 rejection set forth in paragraph 6 of the office action mailed on March 29, 2022 is withdrawn in light of applicant’s amendment filed on March 31, 2022.
Applicant’s argument:  Claim 19 has been amended to incorporate the limitations of claim 18 which has been cancelled and is now allowable.
Examiner’s response:  Upon further consideration, claim 19 has a new matter issue which is set forth above.
Applicant’s argument:  New claim 21 is dependent upon claim 12 and is now allowable by virtue of the inclusion of patentable subject matter.
Examiner’s response:  It is noted that newly independent claim 12 is not allowable and, therefore, claim 21 is not allowable.  Also, claim 21 has 112 issues as noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764